DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-12 were originally pending in this application prior to the amendment dated 02/05/2021. In this amendment, claims 1-12 are amended. No claims are cancelled. No new claims are added. Hence, claims 1-12 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 02/05/2021 with respect to claim 1 and 8 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection.  However, the arguments are moot in light of the new grounds of rejection made using the Kim et al. (CN101727710A) reference below, in order to address the new limitations introduced by the applicant in the amendment.
Kim et al. teaches a clothes treatment system (referred to as commercial clothing processing device) comprising: a first apparatus (referred to as first laundry treatment device 110, see [0044], [0048]); a second apparatus (referred to as second laundry treatment device 150) wherein the first (122) and second user interfaces (162) (on the control panel) are configured to be operated in an activation mode in which the first (110) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 line 12-13 and claim 8 line 12-13, the phrase: “wherein the second user interface, located closer to a second door of the second apparatus than the second user interface”, is unclear as the second user interface cannot be closer than itself making this limitation ambiguous. Examiner believes that this language should read “wherein the second user interface, located closer to a second door of the second apparatus than the first user interface”.
Claims 2-7 and 9-12 are rejected as containing the same indefiniteness issues as above in claim 1 and 8 respectively, from which these claims depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Ning et al. (CN106480659A).
Regarding claims 1, 2 and 5, Kim et al. teaches a clothes treatment system (referred to as commercial clothing processing device) comprising: a first apparatus (referred to as first laundry treatment device 110, see [0044], [0048]); a second apparatus (referred to as second laundry treatment device 150) disposed above the first apparatus (see Figure 1, [0044]) and a first control panel (referred to as control panel 120) including a first user interface (signal input section 122, see [0046]) provided in a lower area (see Figure 1), and a second control panel (referred to as control panel 160) with a second user interface (signal input section 162, see [0049]) provided in an upper area above the lower area (see Figure 1), and a third user interface (start key 123d, Fig.1), is provided in the lower area of the first control panel (see Figure 1) and wherein the first user interface (signal input section 122), located closer to a first door (referred to as door 115, see [0045]) of the first apparatus than the second user interface (see Figure 1), is configured for receiving  a first user input associated with the first apparatus (see [0046]), wherein the second user interface (signal input section 162), located closer to a second door (referred to as door 155) of the second apparatus than the first user interface (see Figure 1), is configured for  receiving a second user input associated with the second apparatus (see [0049]), wherein the first (122) and second user interfaces (162) are configured to be operated in an activation mode in which the first (110) and second apparatuses (150) are controlled according to the first and second user inputs, respectively (see [0018],[0020], [0023], [0046]-[0049],[0052]) and in a sleep mode (no signal to control sections 180 and 190)  in which the first and second apparatuses are not controlled according to the first and second user inputs, respectively, and 2DOCKET No. SAMS14-60347wherein the third user interface (123d) is configured to receive a third user input  (about either device selection 
Kim et al. does not explicitly teach the use of a single control panel that includes a first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and wherein the third user interface is provided in the lower area of the single control panel.
In the analogous art of washing machine with at least two washing devices and shared control panels, Ning et al. teaches a washing machine comprising a control system (referred to as control system 100) connected to an integrated single control panel (referred to as control panel 200, see [0030]) and two washing devices (referred to as first washing device 400 and second washing device 300) (see Figure 3, [0037], [0040]) that includes two different user interfaces (corresponding to washing devices 300 and 400) provided in a lower area and in an upper area that is located above the lower area (see Figures 1, 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the individual first and second control panels of Kim with the teachings of Ning et al. to include a single and integrated control panel that can further include a first user interface provided in a lower area and a second user interface provided in an 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Ning et al. (CN106480659A) and further in view of Lee et al. (US PGPub 2003/0176928).
Regarding claims 3 and 4, the combination of Kim et al and Ning et al does not disclose that the first or the second user interface is configured to be switched to the sleep mode when the first or second user inputs are not received for a predetermined time while being operated in the activation mode and that the first or the second user interface is configured to be switched to the sleep mode when the first or second apparatus is not driven for a predetermined time while being operated in the activation mode.
In the analogous art of ‘Internet-washer and operating methods’, Lee et al. teaches a clothes treatment system (referred to as Internet washer) control method wherein a user interface (referred to as display unit 140) is configured (via power control unit 130) to be switched to the sleep mode (referred to as power saving mode) when a user input (interpreted as a reception for a remote control)  is not received for a predetermined time while being operated in the activation mode (see claim 17) or when the washer is not driven (interpreted as not in operation occurrence of the operation unit) for a predetermined time while being operated in the activation mode (see claim 17).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control panel of Kim et al. and Ning et al. with the teachings of Lee .
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Ning et al. (CN106480659A) and further in view of Jang et al. (KR10-1998-0074211).
Regarding claims 6 and 7, the combination of Kim and Ning teaches the clothes treatment system. Kim et al further teaches that the first/second apparatus (110/150) comprises the first laundry inlet (door 115/155) into which laundry to be treated in the first/second apparatus is put and the first/second door configured to open and close the first/second laundry inlet (see [0045]).
The combination of Kim et al and Ning et al does not explicitly teach that the first/second user interface is configured to be switched to the activation mode when the first/second door is opened or closed while the first/second user interface is operating in the sleep mode respectively.  
In the analogous art of ‘door locker for drum washing machines’, Jang et al. teaches a drum washing machine, wherein a user interface is configured to be switched to the activation mode (interpreted as power to drive motor mode) when the door is closed while the user interface is operating in the sleep mode (interpreted as no power to drive motor mode) (see Page 7 ln 1-10). It would have been obvious to one of ordinary skill in .
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Ning et al. (CN106480659A) and further in view of Kim et al. (US PGPub 2016/0215432) hereinafter referred to as Kim ‘432 et al.
Regarding claims 8, Kim et al. teaches a clothes treatment system (referred to as commercial clothing processing device) comprising: a first apparatus (referred to as first laundry treatment device 110, see [0044], [0048]); a second apparatus (referred to as second laundry treatment device 150) disposed above the first apparatus (see Figure 1, [0044]) and a first control panel (referred to as control panel 120) including a first user interface (signal input section 122, see [0046]) provided in a lower area (see Figure 1), and a second control panel (referred to as control panel 160) with a second user interface (signal input section 162, see [0049]) provided in an upper area above the lower area (see Figure 1), and a third user interface (start key 123d, Fig.1), is provided in the lower area of the first control panel (see Figure 1) and wherein the first user interface (signal input section 122), located closer to a first door (referred to as door 115, see [0045]) of the first apparatus than the second user interface (see Figure 1), is configured for receiving  a first user input associated with the first apparatus (see [0046]), wherein the 
Kim et al. do not explicitly teach the use of a single control panel that includes a first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and wherein the third user interface is provided in the lower area of the single control panel and wherein the first user interface comprises a first power button configured to receive a first mode switch command for switching the first user interface from the sleep mode to the activation mode, and wherein the second user interface comprises a second power button configured to receive a second mode switch command for switching the second user interface from the sleep mode to the activation mode.
In the analogous art of washing machine with at least two washing devices and shared control panels, Ning et al. teaches a washing machine comprising a control system (referred to as control system 100) connected to an integrated single control panel (referred to as control panel 200, see [0030]) and two washing devices (referred to as first washing device 400 and second washing device 300) (see Figure 3, [0037],[0040]) that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the individual first and second control panels of Kim with the teachings of Ning et al. to include a single and integrated control panel that can further include a first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and that would automatically result in positioning the third user interface in the lower area of the single control panel and ultimately with the benefit of simplifying the overall structure of the washing machine and reducing the cost (see [0030], Ning et al.).
The combination of Kim et al and Ning et al does not explicitly disclose that the first user interface comprises a first power button configured to receive a first mode switch command for switching the first user interface from the sleep mode to the activation mode, and wherein the second user interface comprises a second power button configured to receive a second mode switch command for switching the second user interface from the sleep mode to the activation mode.
In the analogous art of ‘Washing machine and control methods’, Kim ‘432 et al. teaches a washing machine (referred to as washing machine 100, see Figure 1) wherein the first user interface comprises a first power button (referred to as button 115 a, see Figure 1) configured to receive a first mode switch command for switching the first user interface from the sleep mode to the activation mode (interpreted as ON mode), and wherein the second user interface comprises a second power button  (referred to as 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the washing machine of Kim et al. and Ning et al., et al. with the teachings of Kim ‘432 et al. (which teaches user interfaces comprising individual power buttons) wherein the first user interface comprises a first power button configured to receive a first mode switch command for switching the first user interface from the sleep mode to the activation mode, and the second user interface comprises a second power button configured to receive a second mode switch command for switching the second user interface from the sleep mode to the activation mode with the benefit of first washing unit and the second washing unit being able to be simultaneously controlled using the integrated control panel and the user being able to simultaneously input commands related to operations of the first and second washing units (Kim ‘432 et al. see [0075] [0119]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Ning et al. (CN106480659A) and Kim ‘432 et al. (US PGPub 2016/0215432) and further in view of Lee et al. (US PGPub 2003/0176928).
Regarding claims 9 and 10, the combination of Kim et al, Ning et al and Kim ‘432  does not disclose that the first or the second user interface is configured to be switched to the sleep mode when the first or second user inputs are not received for a predetermined time while being operated in the activation mode and that the first or the second user interface is configured to be switched to the sleep mode when the first or 
In the analogous art of ‘Internet-washer and operating methods’, Lee et al. teaches a clothes treatment system (referred to as Internet washer) control method wherein a user interface (referred to as display unit 140) is configured (via power control unit 130) to be switched to the sleep mode (referred to as power saving mode) when a user input (interpreted as a reception for a remote control)  is not received for a predetermined time while being operated in the activation mode (see claim 17) or when the washer is not driven (interpreted as not in operation occurrence of the operation unit) for a predetermined time while being operated in the activation mode (see claim 17).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control panel of Kim et al., Ning et al. and Kim ‘432 with the teachings of Lee et al. wherein each user interface (both first and second) can be individually configured to be switched to the sleep mode (1) when the first or second user inputs are not received for a predetermined time while being operated in the activation mode and (2) when the first or second apparatus is not driven for a predetermined time while being operated in the activation mode with the ultimate benefit of saving power during washing operations (Lee  et al. [0014]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Ning et al. (CN106480659A) and Kim ‘432 et al. (US PGPub 2016/0215432) and further in view of Jang et al. (KR10-1998-0074211).
Regarding claims 11 and 12, the combination of Kim, Ning and Kim ‘432 et al. teaches the clothes treatment system. Kim et al further teaches that the first/second 
The combination of Kim et al, Ning et al and Kim ‘432 et al. does not explicitly teach that the first/second user interface is configured to be switched to the activation mode when the first/second door is opened or closed while the first/second user interface is operating in the sleep mode respectively.  
In the analogous art of ‘door locker for drum washing machines’, Jang et al. teaches a drum washing machine, wherein a user interface is configured to be switched to the activation mode (interpreted as power to drive motor mode) when the door is closed while the user interface is operating in the sleep mode (interpreted as no power to drive motor mode) (see Page 7 ln 1-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the clothes treatment system of Kim et al., Ning et al. and Kim ‘432 et al. with the teachings of Jang et al.  wherein the first/second user interface can be configured to be switched to the activation mode when the first/second door is closed while the first/second user interface is operating in the sleep mode with the benefit of being able to permit power in the driving part of the washing machine like the drive motor so that the washing cycle starts when the door closure is accurately confirmed (Jang et al., see Page 7 ln 1-10). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711